DETAILED ACTION
This is the second Office action of Application No. 16/478,785 in response to the amendment filed on November 22, 2021. Claims 1-4 and 6-12 are pending. By the amendment, claims 1 and 10 have been amended. Claims 11-12 are new and claim 5 has been canceled.
		
Response to Arguments
Applicant’s arguments, see page 5, filed 11/22/2021, with respect to the objection to the specification have been fully considered and are persuasive.  More particularly, the specification has been amended. The objection to the specification has been withdrawn. 
Applicant’s arguments, see page 5, filed 11/22/2021, with respect to the objections to the claims have been fully considered and are persuasive.  More particularly, the claims have been amended.  The objections to the claims have been withdrawn. 
Applicant’s arguments, see page 5, filed 11/22/2021, with respect to prior art rejections have been fully considered and are persuasive.  More particularly, the independent claims include the previously indicated allowable subject matter. The prior art rejections have been withdrawn. 
	
Allowable Subject Matter
Claims 1-4 and 6-12 are allowed.
claims 1, 11, and 12 included the allowable subject matter indicated in the Office action dated 7/20/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/L.W. /Examiner, Art Unit 3659